It appears from the finding that the events in question were not *Page 366 
actuated by personal enmity or ill-will unconnected with the employment but that they bore a direct relation thereto; Cizauskas' resentment was aroused by the manner in which the plaintiff was doing his work, although it was at least tacitly approved by the employer, he was the original aggressor in words and in throwing the block, to which the plaintiff's retaliation by throwing the ashes may be regarded as an instinctive and in a sense involuntary reaction, and thereafter the plaintiff remained passively in the place where it was his duty to be while Cizauskas continued, as he began, to be the aggressor until the plaintiff was injured. I regard these considerations as sufficient to so distinguish the case from Jacquemin v. Turner Seymour Mfg. Co., supra, as to warrant the conclusion reached by the compensation commissioner, without the reconsideration of that case which is contained in the majority opinion, and which, I apprehend, may impair the salutary effect which it has so long exerted as a deterrent to claims for compensation for injuries incurred in altercations between employees resulting from personal quarrels occurring in the course of, but in no true sense arising out of, the employment.